Name: Commission Regulation (EEC) No 2420/87 of 7 August 1987 amending Regulation (EEC) No 647/86 laying down certain detailed rules for the application of the supplementary trade mechanism to viticultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/8 Official Journal of the European Communities 11 . 8 . 87 COMMISSION REGULATION (EEC) No 2420/87 of 7 August 1987 amending Regulation (EEC) No 647/86 laying down certain detailed rules for the application of the supplementary trade mechanism to viticultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 647/86 (') lays down certain detailed rules for the application of the supplementary trade mechanism to viticultural products ; whereas the indica ­ tive ceilings for the 1987/88 marketing year should be fixed taking account of Q. certain steady progress in relation to traditional trade flows ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 . 1 . Article 1 (a) and (b) are hereby replaced respectively by the following tables : 'a) Indicative ceiling for imports into the Community as constituted at 31 December 1985 : CCT . heading No Description Indicative ceiling for 1987/88 (1 September 1987 to 31 August 1988) a) 20.07 A I B I a) 1 B I b) 1 Grape juice (including grape must), whether or not containing added sugar, but unfermented, for the addition of alcohol &gt; 200 500 hi 22.04 Grape musts, in fermentation or with fermentation arrested otherwise than by the addition of alcohol ) 22.07 A Piquette  22.10 A Wine vinegar 15 500 hi 23.05 A Wine lees  23.06 A I Grape marc  b) 22.05 A B Sparkling wine 65 625 hi c) 22.05 ex C I ex CII Wine of fresh grapes other than those referred to in b) 1 009 700 hi d) 22.05 ex C III ex C IV Liqueur wine 1 700 000 hi (') OJ No L 60 , 1 . 3 . 1986, p. 50 . Official Journal of the European Communities No L 223/911 . 8 . 87 b) Indicative ceilings for imports into Spain : CCT heading No Description Indicative ceiling for 1987/88 (1 September 1987 to 31 August 1988) a) 20,07 A I B I a) 1 B I b) 1 Grape juice (including grape must), whether or not containing added sugar, hut unfermented, for the addition of alcohol I 50 hi 22.04 Grape musts, in fermentation or with fermentation arrested otherwise than by the addition of alcohol J 22.07 A Piquette  22.10 A Wine vinegar  23.05 A Wine lees  23.06 A I Grape marc  b) 22.05 A B Sparkling wine 1 1 000 hi c) 22.05 ex C I ex CII Wine of fresh grapes other than those referred to in b) 55 000 hi d) 22.05 ex C III ex CIV Liqueur wine 23 000 hi' Article 2 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1987. For the Commission Frans ANDRIESSEN Vice-President